Case: 17-20632      Document: 00514735965         Page: 1    Date Filed: 11/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals

                                    No. 17-20632
                                                                          Fifth Circuit

                                                                        FILED
                                  Summary Calendar               November 26, 2018
                                                                   Lyle W. Cayce
ANTHONY BURNS,                                                          Clerk


                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; FRANK ALLUMS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3280


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Anthony Burns, Texas prisoner # 01954281, appeals the district court’s
dismissal under Federal Rule of Civil Procedure 12(b)(6) of his 42 U.S.C. § 1983
complaint. Burns filed the complaint alleging Eighth Amendment violations
resulting from an accident involving an inmate bus, which he occupied as a
passenger, and another vehicle. For the reasons discussed below, the judgment



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20632    Document: 00514735965      Page: 2    Date Filed: 11/26/2018


                                 No. 17-20632

of the district court is affirmed, and Burns’s motion for appointment of counsel
is denied.
      Burns devotes a majority of his brief and reply brief to the district court’s
determination that he failed to exhaust his administrative remedies with
respect to his Eighth Amendment claims. Burns, however, does not challenge
the district court’s alternative ruling that the defendants are entitled to
Eleventh Amendment immunity for any claims raised against them in their
official capacities. He also does not raise his claim that Davis is liable in her
individual capacity for not providing “seatbelts or other safety measures on bus
for inmates.” These claims are thus deemed abandoned. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). As to Allums, Burns does not
contest the district court’s finding that his Eighth Amendment claim amounted
to one of negligence, which is not cognizable in a § 1983 action. See Eason v.
Thaler, 73 F.3d 1322, 1329 n.3 (5th Cir. 1996). Accordingly, he has abandoned
this claim as well. See Brinkmann, 813 F.2d at 748.
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                        2